Citation Nr: 1035533	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-21 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected bilateral 
knee disabilities or a service-connected thoracolumbar spine 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and chondromalacia of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service with the United States 
Army from July 1967 to February 1969 and with the United States 
Navy from September 1975 to October 1993.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part denied service connection for a 
bilateral hip disorder, to include as secondary to service-
connected bilateral knee disabilities, and continued the 10 
percent evaluations for right and left knee disabilities.

In July 2007 the Veteran withdrew his request for a travel board 
hearing for the issues remaining on appeal.

In March 2009 the Board remanded the claims for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.

The Board finds that further development is needed to decide the 
claims.  In his July 2004 claim, the Veteran asserted that he has 
a current a bilateral hip disorder that was secondary to his 
service-connected bilateral knee disability.  He was afforded a 
VA examination and opinion in September 2005, but the examination 
report did not include an opinion regarding whether his diagnosed 
bilateral hip strain was aggravated by his bilateral knee 
disability.  Also, there is no indication that the examiner 
reviewed the available service treatment records.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).

In addition, in a statement dated in July 2010, the Veteran's 
representative suggested that the Veteran has a hip disability 
directly related to service, pointing to service treatment 
records dated in March 1987 that showed complaints of pain in the 
lower sacral area occasionally radiating to the right hip.  The 
Board notes that other service treatment records dated in March 
1987 and September 1989 also reflected complaints of back pain 
radiating to the right or left hip and that the Veteran is 
service-connected for chronic low back pain and scoliosis of the 
thoracolumbar spine.  Moreover, on review of the claims file, it 
appears that only one attempt was made in August 2004 to obtain 
the Veteran's service treatment records from his first period of 
service.  The AMC/RO should take additional steps to obtain the 
Veteran's Army service treatment records from July 1967 to 
February 1969 and to notify the Veteran and his representative of 
the outcome.

After the Veteran's Army service treatment records are obtained 
an associated with the claims folder or determined to be 
unavailable, he should be afforded another VA joints examination 
and opinion to determine whether a current bilateral hip 
disability was directly related to service, or caused or 
aggravated by his service-connected bilateral knee or back 
disability.

Finally, as the last VA joints examination for his bilateral knee 
disability was performed in September 2005, the Veteran should be 
afforded a VA joints examination to evaluate the current nature 
of his bilateral knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate steps 
to obtain the Veteran's service treatment 
records from his first period of service.  
If, after making reasonable efforts, the RO 
is unable to obtain the identified records, 
the RO must specifically indicate in a 
memorandum to the file all the attempts that 
were made to locate the records, and indicate 
that any further attempts to locate or obtain 
such records would be futile.  The RO must 
then notify the Veteran and his 
representative of the following: (a) the 
specific records that it is unable to obtain; 
(b) briefly explain the efforts it has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed bilateral hip disorder 
and service-connected bilateral knee 
disability.  Of particular interest are any 
VA treatment records from July 2007 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  Following receipt of any additional 
service treatment records, or VA or private 
treatment records, as well as the completion 
of any additional development deemed 
necessary, the Veteran should be afforded a 
VA joints examination performed by a 
physician to determine the current nature and 
etiology of his claimed bilateral hip 
disorder.  The Veteran's entire claims file 
and a copy of this remand must be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints 
Examination, revised on April 20, 2009.  The 
examination must respond to the instructions 
contained therein.  

Following a review of the claims folder and 
an examination of the Veteran, the physician 
is to list any diagnosed right or left hip 
disorders and state whether it is at least as 
likely as not (50 percent probability or 
greater) that the any right or left hip 
disorder is either (a) directly related to 
events or injuries during either period of 
military service, or (b) caused or aggravated 
by his service-connected bilateral knee 
disability or service-connected thoracolumbar 
spine disability.  Sustainable reasons and 
bases (an articulated medical rationale) must 
be included with the opinions.

4.  After the above-requested records are 
received or determined to be unavailable, the 
AMC/RO also should arrange for the Veteran to 
undergo a VA joints examination by a 
physician to determine the current nature of 
his bilateral knee disability.  The Veteran's 
entire claims file must be made available to 
the examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Joints Examination, revised 
on April 20, 2009.  The examination must 
respond to the instructions contained 
therein.

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


